DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/879,974 filled on 05/21/2020.
Claims 1-8 are presented for examination.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “specifying section” in Claims 1, 5; “control section” in claims 1, 4, 5 and 8; “registering section” in claims 3, 4; “line-of-sight detecting section” in claim 8; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-5 and 8 , claim elements “specifying section” in claims 1, 5; “registering section” in claims 3-4;  and “line-of-sight detecting section” in claim 8; are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function. The specification is devoid of adequate structure to perform the claim function and the 
Therefore, the claims 1-5 and 8 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
Claim 2-8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of its dependency on the rejected claim 1. 

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
 (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above from the 112(f) interpretation and 112 (b) rejection, the disclosure does not provide adequate structure for the element “specifying section” in claims 1, 5; “registering section” in claims 3-4;  and “line-of-sight detecting section” in claim 8” to perform the claimed functions in claims 1-5 and 8. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail of the structure for the claimed “specifying section” in claims 1, 5; “registering section” in claims 3-4;  and “line-of-sight detecting section” in claim 8, such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Therefore, the claims 1-5 and 8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.
Claims 2-8 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of its dependency on the rejected claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the phrase “the distance” on line 10, renders the claim indefinite because it is unclear whether  the claimed phrase “distance” on line 10 is referred to the “predetermined distance” as cited on line 5 of the claim 1. If the phrase “distance” on line 10 is referred to the “predetermined distance”, then in order to overcome the rejection under 35 U.S.C. 112(b), the phrase “the distance” to be written as “the predetermined distance” for consistency of wording of the phrase and fix antecedent basis in the claim. Claims 2-5 and 8 recite the phrase “the distance”, are rejected under 35 U.S.C 112(b) for the same rationales set forth as above.
Claims 2-8 are also rejected by the virtue of their dependency on independent claim 1.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures 
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2017/0157783) in view of Onose (US 2019/0351554).

Claim 1. Ogawa teaches a  robot system (See Fig. 1, discloses “robot control system 1”) comprising:
a robot (See Fig. 1) configured to operate in cooperation with a person (See Para. [0011], “in the case in which the person is detected within the range of the intermediate distance, the operation of the robot main body is paused, the robot main body is operated without deceleration, or the robot main body is operated in a decelerated state depending on whether or not it is possible to acquire the safety skill level of the person or depending on the degree of the acquired safety skill level.”);
a specifying section configured to specify a person present in a region at a predetermined distance from the robot (See Para. [0053], “the robot safety monitoring unit 13 determines whether or not the person 14 is present within the range of the short distance and the intermediate distance (S1 and S2)”); and
a control section configured to decelerate or stop the operation of the robot when the presence of the person in the region is specified by the specifying section (See Para. [0054], “in the case in which the person 14 is present within the range of the short distance (YES of S1), the operation of the robot arm 2 is paused in order to ensure the safety of the person 14 (S9)”, and/or see Para. [0062], “n the case in which the measured distance is within the range of the short distance, the operation of the robot arm 2 is paused, and in the case in which the measured distance is within the range of the intermediate distance and the safety skill level indicates a beginner, the robot arm 2 is decelerated and thus operated at a low speed such that the person 14 can take action to ensure his/her own safety.”), wherein
Ogawa teaches in Abstract, “the distance from an operating region of a robot arm to a person. A controller classifies distances into a short distance, which is a distance within the operating region of the arm, a long distance, which is a distance that exceeds a movable region of the arm, and an intermediate distance, which is a distance between the short distance and the long distance”. Nevertheless, Ogawa does not explicitly spell out, wherein the control section changes the distance based on a result of specifying the person by the specifying section.
However, Onose (US 2019/0351554) teaches, wherein the control section changes the distance based on a result of specifying the person by the specifying section (See Para. [0085], “A robot system includes a controller which sets an operation limitation area for limiting operations of a robot”. Additionally, see Para. [0060], “the control unit 21 changes the radius r of the operation limitation area”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of teaching of Ogawa with the teaching of Onose to incorporate the feature in order for limiting operations area of a robot to avoid interference with a person approaching to the operation area.

See Ogawa, Fig. 5 discloses “specify distances from between the robot and the operator based on information of an operator having No TAG, an operator with Beginner TAG and an operator having Expert TAG”, and Onose, Para. [0060], [0085], and/or Fig. 5discloses “limiting the operation area by changing radius of the area”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Ogawa with the teaching of Onose to incorporate the feature in order to provide safety to all the persons/worker/operators located surrounding the robot working area.

Claim 3. The teaching of Ogawa as modified by the teaching of Onose teaches the robot system according to claim 1, further comprising a registering section in which personal information of persons is registered (See Ogawa, Para. [0010], discloses “robot  operation based on operator information stored in the system, that indicates expert skill and beginner skill”, hence a registering section in which personal information of persons is registered. Additionally, see Onose, at least Abstract and Fig. 5-6, Para. [0045], discloses “the controller resets the operation limitation area by using at least one of information about a non-target object who exists in a vicinity of the object person, and information about an object person conducts tasks at a surrounding area of the robot, stored in the storage unit 23 of the controller 20”), wherein
See Ogawa, Fig. 7-9. Additionally, see Onose, at least Para. [0004], [0047], [0050]-[0052], [0056], [0060], [0064], [0085], discloses “changes operation limitation area for target object person and non-target object, and changing radius of the operation limitation area”, which constitutes the claimed invention).

Claim 4. The teaching of Ogawa as modified by the teaching of Onose teaches the robot system according to claim 1, further comprising a registering section in which personal information of a first person, whose proficiency in work is first proficiency, and personal information of a second person, whose proficiency in work is second proficiency lower than the first proficiency, are registered ( See Ogawa, Para. [0010], [0052], [0056], [0061], Fig, 7-9, discloses “robot  operation based on operator information stored in the system, that indicates expert skill and beginner skill”, same as claimed), wherein
when presence of the first person is specified based on the information registered in the registering section, the control section sets the distance to a first distance (See Ogawa, Abstract, Fig. 5, 7-8, discloses distances corresponding to the operators based on the expert level), and
when presence of the second person is specified based on the information registered in the registering section, the control section sets the distance to a second distance longer than the first distance (See Ogawa, Figs. 5, 7-8, Para. [0061]-[0062], discloses “the operation state of the robot arm 2 in response to whether the distance to the person 14, who is the recognized person, is within the range of the short distance, the intermediate distance, or the long distance”, which constitutes the claimed invention).

Claim 5. The teaching of Ogawa as modified by the teaching of Onose teaches the robot system according to claim 4, wherein, when the presence of the first person and the second person in the region is specified by the specifying section, the control section sets the distance to the second distance (See Ogawa, Para. [0010], discloses “a control device classifying an intermediate distance, a distance between shot and long without explicitly spell out the first person and the second person is specified by the specified section”. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Ogawa in view of the teaching of Onose to incorporate the feature in order to secure safety of both person).

Claim 8. The teaching of Ogawa as modified by the teaching of Onose teaches the robot system according to claim 1, further comprising a line-of-sight detecting section configured to detect a line-of-sight of a person (See Ogawa, Fig. 3, Para. [0038], discloses “a laser sensor 5  to measure distance of the person who is approaching the region by scanning laser light”, hence a line-of-sight detecting section configured to detect a line-of-sight of a person), wherein
See Onose, Para. [0067], “the control unit 21 may change the operation limitation area LA at the surrounding area of the object person O in response to the detected physical information about the object person O”, and/or see Para. [0083], [0095], “sensor 30 is capable of detecting the information about the object person O and the non-target object NO, and detects or receives distance between the object person and the non-target object as information about the non-target object, and the controller resets the operation limitation area based on the distance”).  The examiner notes that the prior arts teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Ogawa in view of the teaching of Onose to incorporate the feature in order to measure real time distance of a moving person/operator to provide better safety of the operator/person when approaching to the robot working environment.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2017/0157783) in view of Onose (US 2019/0351554) and further in view of IIDA et al. (US 2017/0326734) (hereinafter IIDA).

Claim 6. The teaching of Ogawa as modified by the teaching of Onose teaches the robot system according to claim 1, but they do not explicitly spell out wherein the 
 when the force detected by the force sensor is equal to or larger than a predetermined value, the control section decelerates or stops the operation of the robot.
However, IIDA teaches, the system further comprising a force sensor (See Fig. 1, “Force detector 22”) configured to detect force acting on the robot (See Para. [0176], “detects an external force”), wherein
 when the force detected by the force sensor is equal to or larger than a predetermined value, the control section decelerates or stops the operation of the robot (See Para. [0024], “in the robot, the force detector detects the force. In this manner, in the robot, it is possible to perform actuation, based on results of detection of the force by the force detector” and/or Para. [0176]-[0178], [0183], discloses “in a case where an external force having a predetermined threshold value or larger is detected, the control unit 104 stops the actuation of the robot 11 by the robot controller 131, and “the control unit 104 is capable of controlling the speed of the actuation of the robot 11, based on the information input from the force detector 22”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Ogawa in view of the teaching of Onose and with the teaching of IIDA to incorporate the feature in order to actuated robot at safety speed or a speed lower than the safety speed in all of the regions for operator’s safety.

See IIDA, Para. [0176], discloses “a predetermined external force value is specified  to stop the actuation of the robot, wherein the predetermined value is a threshold value, and when the external force is equal or larger than the threshold value, stop actuating the robot”. So, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Ogawa in view of the teaching of Onose and with the teaching of IIDA to change the threshold value based on the speed zone in order to avoid an injury of the person).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hashimoto et al. (US 2007/0096674), discloses “Robot Control Device Has Processor Automatically Confirming Whether Or Not Power Supply Line Is Disconnected By Electromagnetic Contactor After Issue Of Disconnection Command”;
Oyama (US 2019/0160668), discloses “Control Device For Controlling Operation Speed Of Robot, Has Speed Limit Unit That Controls Operation Speed Of Robot So That Operation Speed Is Equal To Or Lower Than Predetermined Limit Speed”;
DE 102005003827), discloses “Interactive Device For Cooperation Between A Person And A Robot Unit At A Work Station With A Robot Unit Has Sensor Units To Detect How Close The Person Is”;
KEIBEL et al. (DE 102016007519 A1), discloses “Monitoring A System With At Least One Robot”;
IKEDA M (JP 2017061026 A), discloses “ROBOT CONTROL DEVICE, ROBOT CONTROL METHOD, ROBOT SYSTEM AND COMPUTER PROGRAM”;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/B M M HANNAN/Primary Examiner, Art Unit 3664